Case 2:20-cr-00035-RAJ Document 39-2 Filed 10/05/20 Page 1 of 3




                    Exhibit 2
         Case 2:20-cr-00035-RAJ Document 39-2 Filed 10/05/20 Page 2 of 3




Dear Judge Jones,
I have been thinking a lot about how I made choices that put me in prison again. I think there
are a number of factors: (1) I can be pretty stubborn about certain ideas and beliefs; (2) I suffer
from depression which makes me susceptible to doomsday internet ideas, which makes me
more depressed, which becomes a self‐reinforcing loop of depression and doom‐scrolling on
the internet; (3) I am a hard worker and a good father, and I can make a pretty good life for
myself if I stay focused on what’s important and stay away from alarmist websites.
I can be pretty hard headed and once I’ve made up my mind about something, it can be very
hard to change my mind. My whole adult life has been spent in and out of jail and prison and its
finally starting to sink in that the way I’ve been doing things isn’t working very well for me. I’ve
been very good at placing blame on others. I would blame the government for laws that I felt
were not just, or blame society for making me do the things I’ve done. This time I have no one
to blame but myself and it’s been an eye opener. I chose to do this and I have no one but
myself to blame. I didn’t “have to” make guns; nor did I need any guns. I had choices but I
ended up choosing to believe in doomsday alarmists and I chose to make guns and silencers
which I knew could lead to a prison sentence.
I’m not a violent person. My desire to collect guns, ammunition and chemicals was driven by a
desire to be able to defend myself if society collapsed. I realize now that my overuse of social
media, following alarmist figures made the threat of that collapse seem imminent. I’ve suffered
from depression most of my life as well. The cycle is pretty obvious to me by now. When I get
depressed it negatively affects my judgment. As I get more depressed, I would seek out more
alarmist materials, which would make me more depressed. My clouded mind perceived the
benefit to having guns to be greater than the risk, and I know that to be false now. I would ask
you to impose a probation condition that I continue to take the medication I need to break this
cycle.
I want to explain a little bit about the media/internet material that I became immersed in and
how I got here. Some people think that someone with a stockpile of guns must be part of a
militia or maybe even some sort of group with racist beliefs. That is not me. My activism started
in the animal and environmental movements. While I may have disagreed with gun laws in this
country, I am not generally anti‐government. I never imagined myself trying to forcibly change
the government. I am no Timothy McVeigh. I collected guns because I believed that the
government would collapse and we’d all have to fend for ourselves. There’s a lot of doomsday
preppers out there, and I became one of them. I had no interest in trafficking in guns and I even
gave the prosecutor my computer and phone passwords so they could verify that. I hoped to
never have to use them. I see now that guns have become a weird obsession with lots of
people, myself included. While I may not always agree with the laws in this country, especially
about guns, I realize that the 2nd Amendment cause is something I can just leave to others. I will
no longer possess guns or related items.
         Case 2:20-cr-00035-RAJ Document 39-2 Filed 10/05/20 Page 3 of 3




I know I have a lot of positive things to contribute to society. I’m a hard worker and a good
father. I have had a good job for a while and look forward to a time when I can work and focus
on just my family and myself. I know I will do well when I reenter society.
Thank you for taking the time to read this. I am sorry for breaking the law and, yet again, having
to come before a court for sentencing.
Sincerely,
Nathan Brasfield
